DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered and considered. Rejections and/or objections not reiterated from the previous office action mailed 23 July 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The requirement to elect a species relating to “cells that are OR are not washed” and the species recited in claim 45 in the reply filed on 5 September 2019 is withdrawn in view of the cited art. The election of Group I, claims 34-49 in the reply filed on 5 September 2019 is 
Applicant’s response traverses the rejections set forth 23 July 2020 by both request for reconsideration and by declaration filed under 37 CFR § 1.132. However, the present action presents new rejections that render both request for reconsideration and declaration moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 49 recites the limitation "further comprising a step of isolating the fat" in claim 34.  There is insufficient antecedent basis for the limitation “the fat” in the claim, since there is only reference to adipose tissue, and since fat doesn’t necessarily comprise adipose tissue. Furthermore, there is treatment of adipose tissue recited throughout claim 34, and claim 49 is also indefinite for failing to recite where the step “isolating the fat” fits within the multiple steps recited in claim 34. Since this claim cannot be reasonably interpreted without significant assumption, this claim is no longer treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 34, 36, 37 and 43-48 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by Sugii et al. (“Sugii”; WO 2015/005871; applicant’s IDS).
Claim 34 recites a method for enriching a cell population from a mammalian adipose tissue, the method comprising:
aspirating adipose tissue into a container assembly using an aspiration tube having a proximal end detachably connected to the container unit and a distal end inserted into at least one cavity of a mammalian body;
electrically actuating a mechanical tissue disruption device that is detachably connected to an electrical actuator and comprising at least one rotatable blade to disrupt/rupture the adipose tissue in the container assembly to obtain a cell suspension, wherein the disruption does not utilize an enzyme;
optionally washing the suspension of cells within the container assembly; 
transferring the container assembly into a centrifuge and centrifuging the container assembly to thereby obtain a cell pellet and extracting the cell pellet from within the container assembly; 

Sugii teaches collecting lipoaspirate from extracted adipose tissue. See page 8 line 31 for example. This reads on the limitation of claim 34 requiring “aspirating adipose tissue into a container assembly using an aspiration tube having a proximal end detachably connected to the container unit and a distal end inserted into at least one cavity of a mammalian body”. Furthermore, Sugii teaches “providing a mechanical force is provided that is capable of breaking the sample into a single cell suspension whilst maintaining intact stromal vascular fraction cells cellular structures, wherein the mechanical force is mincing and/or homogenization. Thus, in one example, the method provides for a mechanical force that is not in combination with enzyme digestion.” See at least paragraph [0029]. Sugii teaches using a low powered homogenizer at paragraph [0049], and homogenizers that do not disrupt cellular structure at paragraph [0029]. This is considered to reasonably read on “electrically actuating a mechanical tissue disruption device”, and specifically does not utilize enzymes for tissue breakdown. Sugii teaches centrifuging and pellet extraction at least at example 5. Sugii thus anticipates claim 34.
Claim 36 recites the method of claim 34, wherein the adipose tissue aspirated into the container is washed prior to mechanical disruption/rupturing. Sugii teaches “washed fat tissue and the further addition of wash solution (HBSS) prior to homogenization at example 5. The addition of a saline buffer to the lipoaspirate is considered to comprise washing prior to disruption.
Claim 37 recites the method of claim 34, wherein following mechanical disruption/rupturing the cell pellet is extracted following phase separation. Sugii teaches collecting the infranatent which contains the stromal vascular fraction following phase separation as discussed above with regard to claim 34. See throughout, and example 5 in particular.

Claims 45-48 recite the method of claim 44, wherein the SVF is characterized by at least one of the following: having a percentage of between about 7 and about 40 of CD45(-) CD31(-) CD34(+) and between about 6 and about 30 of CD45(-) CD73(+) CD29(+) cells; and/or having a percentage of between about 4 and about 10 of CD45(-) CD31(-) gate of monocytes (+) CD34 (+) cells. 
These claims recite characteristics of the cells isolated by the claimed method as recited in claim 34, wherein said method is anticipated by the teachings of Sugii as discussed above. M.P.E.P. § 2112.01(I) is particularly relevant to claims 45-48 (emphasis added): “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” The instant case, since the teachings of Sugii are substantially identical to the method steps recited in at least claim 34, the characteristics of the so-obtained cells are considered to be features that inherently flow the collection of cells by the method of Sugii in the absence of evidence to the contrary. 
The claimed invention is thus anticipated.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 36, 37 and 39-48 are rejected under 35 U.S.C. 103 as being unpatentable over Sugii as applied to claims 34, 36, 37 and 43-48 above, in view of the following findings.
Claim 39 recites the method of claim 34, wherein the mechanical disruption/ rupturing is carried out in the lipoaspirate solution without the addition of a washing solution.
Claim 40 recites the method of claim 39, wherein the suspension of cells is washed following mechanical disruption/ rupturing.
Claim 41 recites the method of claim 39, wherein the suspension of cells are not washed following mechanical disruption/ rupturing and wherein the cell pellet is extracted following phase separation.
Claim 42 recites the method of claim 40, wherein the washing solution further contains at least one additional reagent selected from a cell specific antibody, a buffering agent, a sugar based density gradient, a none-sugar density gradient, an antibody mediated magnetic cell sorting solution and a non-magnetic antibody mediated cell sorting solution.
not washing adipose tissue prior to mechanical disruption, claims 40 and 42 require washing only after mechanical disruption, and claim 41 requires not washing adipose tissue in any scenario. Sugii does not teach omitting said washing step prior to mechanical separation, but does teach washing after mechanical disruption. See at least example 5, for example.
One of ordinary skill in the art would have considered it obvious to omit and/or include washing steps adjacent to the step of mechanical disruption. There are several reasons why one of ordinary skill in the art would have considered it obvious to do so. The "obvious to try" rationale involves choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Here, Sugii teaches washing adipose tissue both before and after mechanical disruption. However, Sugii also teaches that “…extensive washing leads to increasing total time and costs involved in the isolation or recovery process. Additionally, processes as known in the art also require a significant amount of manual handling by technicians that increases the risks of contamination.” (See Sugii, paragraph bridging pages 2 and 3). Accordingly, the prior art is considered to acknowledge that washing on one hand can be beneficial, but also on the other hand that washing presents costs in both time and contamination. One of ordinary skill in the art would thus be aware that the issue of washing presents a design question to be resolved, the answer to which (i.e. whether to wash the adipose tissue prior to mechanical disruption) has the finite answers “yes” or “no”. Furthermore, one of ordinary skill in the art would understand that design choice of whether or not to wash the adipose tissue prior to mechanical separation is a question of optimization, and that each answer carries with it a reasonable expectation of success. It may be granted that there will perhaps be varying degrees 
Furthermore, M.P.E.P. § 2144.04 sets forth that changes in the sequence of adding ingredients and/or elimination of a step or element are prima facie obvious. Finally, it is considered self-evident that one of ordinary skill in the art would understand that the issue of whether and/or when to wash the recited adipose tissue is one that would be reached though optimization within prior art conditions or through routine experimentation, given the discussion above, and specifically in view of the fact that tissue washing is a well-known tissue/cell isolation activity that can be beneficial, but is also one that has costs in terms of time and contamination. Accordingly in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633